DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 8/4/2022 is acknowledged.
Cancellation of claims 9-18 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ding (US20150165678A1).
With respect to claim 1, the prior art of Ding teaches a method comprising: flowing an interface fluid (Fig. 1, item 104) into a vessel (Fig. 1, item 110; [0034]), the interface fluid having a first density; flowing a photopolymer (Fig. 1, item 102) into the vessel [0034], the photopolymer having a second density, the second density being less than the first density [0042]; disposing a build plate within the photopolymer [0031], the build plate being positioned a predetermined layer thickness from an interface of the photopolymer and interface fluid [0031]; irradiating at least a portion of the photopolymer with a light source to define a first layer of an object (Fig. 1, item 10) being fabricated [0031], the portion of the polymer being disposed between the interface fluid and the build plate [0030]; and moving the build plate in a direction away from the interface fluid in predetermined distances in a layer by layer building process [0031].  

With respect to claim 2, Ding teaches repeating the steps to define a second layer of the object being fabricated, as Ding teaches the object is built in a layer by layer method [0031, 0035].  
With respect to claim 4, Ding teaches the interface fluid is saline [0015].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US20150165678A1), as set forth above in the rejection of claim 1.
With respect to claim 5, Ding teaches an interface fluid in the additive manufacturing vessel, below the photopolymer and immiscible [0028].
Ding is silent on forming a meniscus with the interface fluid near the edge of the vessel, wherein the portion of the photopolymer is spaced apart from the meniscus.  
However, saline is repeatedly disclosed as the only example of and, therefore, the preferred interface fluid in the methods of the instant specification [0028] and by Ding [0028].  Formation of a meniscus is understood as an inherent physical characteristic of certain liquids.  As saline is used in both methods, it would be prima facie obvious that its meniscus produced would be similar between the two processes, as well as its interaction with the photopolymer.  See MPEP 2112.02(I).
With respect to claim 6, Ding teaches flowing photopolymer into a space between the first layer and the interface fluid in response to moving the build plate [0031-0032].  Ding implicitly teaches this because as the build platform moves upward to raise the cured object layer away from the interface, no separation technique is required for the next layer process to start with a new layer of liquid photopolymer between the interface and the previously built layer.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US20150165678A1), as set forth above in the rejection of claim 1, and further in view of Linnell (US20170297264A1).
With respect to claim 7, Ding teaches additive manufacturing an object from the bottom up (Fig. 2) using a photopolymer above an interface fluid.
Ding is silent on continuously moving the build plate while the light source continuously and dynamically irradiates the photopolymer.  
However, the prior art of Linnell teaches a similar bottom up A.M. process using a photopolymer (Fig. 4A, item 405) above an interface fluid (Fig. 4A, item 412), where the object is continuously moved upward while the 3D printer solidifies the resin [0072, 0076].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of continuously lifting the object upward while printing new layers by curing photopolymer, taught by Linnell, to improve the similar method of layer by layer printing taught by Ding in the same way.  This should not require a control programming change by ensuring coordination of continuous movement between the build platform lifting mechanism and the 3D printer.  The continuous printing method may improve the overall printing speed for forming the product.  See MPEP 2143(I)(C).
With respect to claim 8, Linnell teaches continuously separating the cured photopolymer from the interface fluid as the build plate is moved [0076].

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art was found showing photopolymer flow directed upwards as it enters the vessel prior to contacting the interface fluid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Nishida (20200324466A1), [0076-78], (Fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742